         Case 5:16-cv-01406-MAK Document 145 Filed 01/27/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ARTIS C. CARROLL, JR.                            CIVIL ACTION

                      v.                          NO. 16-1406

 MILLERSVILLE UNIVERSITY OF
 PA, etal.

                                            ORDER
       AND NOW, this 27th day of January 2021, upon considering Defendant Elaine Chrissos's

unopposed Motion to dismiss (ECF Doc. No. 135), our December 4, 2020 Order (ECF Doc. No.

136) granting Plaintiff leave to respond until no later than January 20, 2021, Plaintiff still not

responding to the Motion to dismiss but otherwise moving for other relief (ECF Doc. Nos. 138,

140, 142) and never providing good cause for failing to sufficiently serve Defendant Chrissos with

a summons and Complaint despite several extensions and admittedly knowing her correct address

identified in the second amended Complaint, and for reasons in the accompanying Memorandum,

it is ORDERED Defendant Chrissos's Motion to dismiss (ECF Doc. No. 135) based on

insufficiency of service is GRANTED without prejudice to Plaintiff later moving to amend to

specifically add claims against Elaine Chrissos if he can plead enough facts to relate back to his

allegations under his timely filed Complaint and then timely serve her at her known address.
